PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/679,258
Filing Date: 10 Nov 2019
Appellant(s): Lyren, Philip, Scott



__________________
Philip S Lyren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 8914472).
Regarding claim 21: Lee teaches a method comprising: displaying, on a display of wearable electronic glasses (WEG) worn on a head of a first user, an image of the object captured with a portable electronic device (PED) with a second user and an augmented reality (AR) image of the object (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach capturing with a camera in second WEG as PED worn on a head of a second user, an image of a real object such as car engine on which the first user will perform task; transmitting from the second WEG to first WEG worn on a head of a first user, the image of the object); capturing, with a camera in the WEG worn on the head of the first user, hand gestures of the first user interacting with the AR image of the object displayed on the display of the WEG to show how to complete the task on the object; and displaying, on a display of the PED with the second user, the object, the AR image of the object, and AR hands that replicate movements of the hand gestures of the first user interacting with the AR image of the object to show how to complete the task on the object (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that show how to perform the task on the image of real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25).

Regarding claim 29: Lee teaches a non-transitory computer readable storage medium storing instructions that cause one or more electronic devices to execute a method (Fig. 1 and column 6 line 6-50 #120)  comprising: displaying, on a display of wearable electronic glasses (WEG) worn on a head of a first user, an object captured with a camera of a wearable electronic device (WED) of a second user and an augmented reality (AR) image of the object (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach capturing with a camera in second WEG worn on a head of a second user, an image of a real object such as car engine on which the first user will perform task; transmitting from the second WEG to first WEG worn on a head of a first user, the image of the object); capturing, with a camera in the WEG, hand gestures of the first user interacting with the AR (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that show how to perform the task on the image of real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25).

Regarding claim 36: Lee teaches wearable electronic glasses (WEG) worn on a head of a first user, comprising: a wireless interface that receives an image of an object captured with a portable electronic device (PED) with a second user requesting instructions to complete a task on the object (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach wireless interface, capturing with a camera in second WEG as PED worn on a head of a second user, an image of a real object such as car engine on which the first user will perform task; transmitting from the second WEG to first WEG worn on a head of a first user, the image of the object); a display that displays an augmented reality (AR) image of the object and AR hands that show hand gestures interacting with the AR image of the object to show the first user completing a task on the AR image of the object; and a camera that captures the hand gestures of the first user interacting with the AR image of the object being displayed on the display of the WEG to capture the first user completing the task on the AR image of the object, wherein the wireless interface transmits, to the PED with the second user, (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that show how to perform the task on the image of real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25).

Claims 26-27, 34, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Lamb (US 20130307855).
Regarding claim 26: Lee teaches further comprising: tracking, with eye tracking in the WEG, a gaze of the user (column 14 lines 1-8).
Lee does not explicitly disclose tracking a direction of gaze of the second user; and automatically displaying the AR hands in response to determining that the direction of gaze of the second user is directed to the object.
However, However, Lamb teaches tracking a direction of gaze of the second user; and automatically displaying the AR hands in response to determining that the direction of gaze of the second user is directed to the object (Figs. 4-5 and paragraph [0028, 0087-0101]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Lamb, because using such technique enhances the user experience while interacting with a real object by display augmented objects. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 27: Combination of Lee and Lamb teach further comprising: tracking a direction of gaze of the second user; and automatically displaying written instructions describing how to complete the task on the object in response to determining that the direction of gaze of the second user is directed to the object (Lee in Fig. 3C and column 14 lines 1-8 teach detecting a gaze of the user and also teach to display written instructions. Further, Lamb Figs. 4-5 and paragraph [0028, 0087-0101] teach automatically displaying virtual object in response to determining that the direction of gaze of the user is directed to the object). See claim 26 rejection for combination reasoning of Lee and Lamb, same rationale applies here.

Regarding claims 34 & 37: Lee teaches further comprising: tracking, with eye tracking in the WEG, a gaze of the user (column 14 lines 1-8).
Lee does not explicitly teach the method further comprises: tracking, with the WEG, a direction of gaze of the first user; and automatically displaying virtual hands of the first user when the direction of gaze of the first user is directed to the AR image of the object being displayed on the display of the WEG.
However, Lamb teaches tracking, with the WEG, a direction of gaze of the first user; and automatically displaying virtual hands of the first user when the direction of gaze of the first user is directed to the AR image of the object being displayed on the display of the WEG (Figs. 4-5 and paragraph [0028, 0087-0101]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Lamb, because using such technique enhances the user experience while interacting with a real object by display augmented objects. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 35: Combination of Lee and Lamb teach the method further comprises: tracking, with the WEG, a direction of focus of the first user; and automatically displaying the AR image of the object when the direction of focus of the first user is directed on the object (Lamb in Figs. 4-5 and paragraph [0028, 0087-0101] a gaze direction is interpreted as a direction of focus of the user). See claim 34 rejection for combination reasoning of Lee and Lamb, same rationale applies here.

Regarding claim 38: Combination of Lee and Lamb teach further comprising: eye tracking that tracks a direction of gaze of the first user, wherein the display displays an AR message from the second user when the direction of gaze of the first user looks in a direction that includes the object (Lamb in Figs. 4-5 and paragraph [0028, 0087-0101]). See claim 37 rejection for combination reasoning of Lee and Lamb, same rationale applies here.

Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Kim (US 20140078176).
Regarding claim 28: Lee does not explicitly disclose further comprising: tracking a location of the second user with respect to the object; and automatically displaying the AR hands in response to determining that the location of the second user is within a predetermined number of feet of the object.
However, Kim teaches further comprising: tracking a location of the second user with respect to the object; and automatically displaying the AR hands in response to determining that the location of the second user is within a predetermined number of feet of the object (Figs. 5-6 and paragraph [0010-0011, 0052-0060] teach tracking a location of the user wearing HMD with respect to the object; and automatically displaying the virtual object in response to determining that the location of the second user is within a predetermined distance of the object). It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Kim, 

Regarding claim 39: Lee teaches further comprising: a global positioning system (GPS) sensor that determines a location of the WEG (Fig. 1 and column 5 line 60 column 6 line 5), and displaying AR message from the second user (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5.
Lee does not explicitly disclose wherein the display displays an AR message from the second user when the WEG is within a predetermined distance from the object. 
However, Kim teaches wherein the display displays a virtual content when the WEG is within a predetermined distance from the object (Figs. 5-6 and paragraph [0010-0011, 0052-0060] teach tracking a location of the user wearing HMD with respect to the object; and automatically displaying the virtual object in response to determining that the location of the second user is within a predetermined distance of the object. Similarly, it would be obvious to display AR message in Lee’s WEG when the user is within predetermined distance from the object). It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Kim, because displaying virtual information based on the user’s physical distance from the user allows the system to only display the information that is relative to the user nearby area without crowding the user with a lot of virtual objects, as taught by Kim. The rationale would have been to use a known method or technique to achieve predictable results.




(2) Response to Argument
Appellant’s arguments will be rebutted in the order presented.
Appellant submits on pages 8-9 “Notice that claim 21 recites the camera captures hand gestures of the first user interacting with AR image of the object being displayed on the display of the WEG to show how to complete the task on the object. This recitation is in direct contrast to the teachings in Lee. Lee teaches that the hands of the second user (the expert) move to perform the task on the real physical object in front of the second user ………. A major disadvantage of Lee is that both the expert and the novice must have the same or similar physical object in front of them. Otherwise, the video hands of the expert would not overlay to the correct location on the engine of the novice. By stark contrast, claim 21 recites that the WEG captures hand gestures of the user “interacting with the AR image of the object being displayed on the display of the WEG to show how to complete the task on the object.” The users in Lee interact with a real object, not an AR image of the object as recited in claim 21.”
Examiner respectfully disagrees. In response to appellant’s argument above, as disclosed in previous office action Lee in Figs. 3B-3C and column 11 lines 61-67 states “In some examples provided in this disclosure, the perspective 330 of the expert can be a perspective of the novice using the HMD 312. For example, during an experience-sharing session, assume that the novice can see the perspective 330 through the HMD 312. The novice's HMD 312 can generate media content indicative of the perspective 330 and transmit the media content to the expert's HMD 302.”, column 12 lines 37 to column 13 line 12 states “FIG. 3C shows an example of a point-of-view perspective 340 (or simply "perspective") as seen using the novice's HMD 312. During an experience-sharing session, the novice's HMD 312 can generate media content that is indicative of the perspective 340, and then transmit the media content to the expert's HMD 302. The media content can be transmitted in real-time or outside real-time ………. For 
Further, the comment providing by the expert user while only viewing the AR image provided by the novice user, and the comment can be provided in many different ways as disclosed in column 12 line 60 to column 13 line 12 including hand gestures of the expert user moving and camera capturing those hand gestures. Lee’s reference incorporates both aspects of providing feedback by the expert user to the novice user including via physical objects and also via interacting with only AR images or video without any physical object. As stated above, Lee clearly discloses that the expert user can view the media image sent by the novice user which can be an AR image (see col 7 lines 17-25), and the expert user merely on works on the video and/or image provided by the novice and instructs the novice on how to perform the task which is recorded by expert’s HMD and transferred to novice’s HMD, without the need of expert user to have the physical object.

Further, on page 12-13 appellant submits “In contrast to Lee in view of Lamb, claim 26 recites tracking the direction gaze of the user and then displaying something quite specific, namely AR hands. Specifically, the claims recites automatically displaying the AR hands in response to determining that the direction of gaze of the second user is direction to the object. The combination of Lee in view of Lamb, however, tracks the direction of gaze for an entirely different reason: to determine how fast …….. By contrast, Lee and Lamb track the direction of gaze in order to determine the pace at which video should play to the novice.”


 Therefore, the Examiner maintains his rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMIT CHATLY/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
Conferees:
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622

        /AMARE MENGISTU/        Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.